Case 1:20-cv-03125-JTR ECF No. 24 _ filed 05/28/21 PagelD.1602 Page 1of1

AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT 15 ee NS oer

EASTERN DISTRICT OF WASHINGTON

 

for the
Eastern District of Washington
g May 28, 2021
HOPE D..
SEAN F. McAVOY, CLERK
)
Plaintiff )
¥. ) Civil Action No. 1:20-CV-3125-JTR
ANDREW M. SAUL, )
COMMISSIONER OF SOCIAL SECURITY, )

 

Defendant

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

01 the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate of % per annum, along with costs.

O1 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

v other: The parties' Stipulated Motion for Remand, ECF No. 22, is GRANTED. The above-captioned case is REVERSED and

REMANDED to the Commissioner of Social Security for further administrative action pursuant to sentence four of 42
U.S.C. § 405(g). Plaintiff's Motion for Summary Judgment, ECF No. 18, is STRICKEN AS MOOT.
Judgment is entered for the PLAINTIFF.

This action was (check one):

 

 

 

O tried by a jury with Judge presiding, and the jury has
rendered a verdict.

O tried by Judge without a jury and the above decision
was reached.

A decided by Judge John T. Rodgers on a motion for remand.

Date: 5/28/2021 CLERK OF COURT

SEAN F. McAVOY

 

s/ Courtney Piazza
(By) Deputy Clerk

 

Courtney Piazza

 
